TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00508-CV



                   Daniel J. Peterson, d/b/a Chiarello Investments, d/b/a
                           Home Equity Lending.com, Appellant

                                               v.

           County Line, Inc., James Houchins and Greg A. Weithoner, Appellees


              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-06-001650, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Daniel Peterson filed a motion requesting that his appeal be dismissed. See

Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.




                                            ___________________________________________

                                            Diane M. Henson, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: July 30, 2008